

Exhibit 10.2





SECOND
AMENDED AND RESTATED


LOAN AGREEMENT


dated as of December 31, 2004




between




T-BIRD NEVADA, LLC




and




BANK OF AMERICA, N.A.








 
     

--------------------------------------------------------------------------------

 





Table of Contents


 

   Page
ARTICLE 1 Definitions

 2

1.1    Background

 2

1.2    Definitions

 2

1.3    Other Definitional Provisions

 9

ARTICLE 2 The Facility

 10

2.1    Facility Commitment

 10

2.2    Note

 10

2.3    Term

 10

2.4    Loan Commitment Fee

 10

2.5    Non Usage Fee

 10

2.6    Use of Proceeds

 10

2.7    Prepayment

 10

2.8    Borrower's Accounts

 10

ARTICLE 3 Representations and Warranties

 11

3.1    Organizational Status

 11

3.2    Power and Authority

 11

3.3    Corporate Status of Guarantor

 11

3.4    Financial Information

 12

3.5    No Liens

 12

3.6    Liabilities

 12

3.7    Litigation

 12

3.8    Tax Returns

 12

3.9    Contract or Restriction Affecting Borrower

 13

3.10     Patents and Trademarks

 13

3.11    Governmental Approval

 13

3.12    Regulation U

 13

3.13    Securities Law

 13

3.14    Environmental Matters

 14

3.15    No Untrue Statements

 14

 



    i   

--------------------------------------------------------------------------------

 



ARTICLE 4 Affirmative Covenants of Borrower

 14

4.1    Information

 15

4.2    Payment of Obligations

 15

4.3    Maintenance of Property; Insurance

 15

4.4    Conduct of Business and Maintenance of Existence

 16

4.5    Inspection of Property, Books and Records

 16

4.6    Licenses and Permits, Etc

 16

4.7    Advice Regarding Changes

 16

4.8    Advice Regarding Litigation

 16

4.9    Maintenance of Property

 16

4.10    Further Assurances

 16

4.11    Observe All Laws

 16

4.12    ERISA Requirement

 16

4.13    Bank Accounts

 17

ARTICLE 5 Affirmative Covenant of Guarantor

 17

ARTICLE 6 Negative Covenants

 17

6.1    Additional Indebtedness or Liens

 17

6.2    Extend Credit

 17

6.3    Merger or Consolidation

 17

6.4    Transfer of Assets; Other Business Changes

 17

6.5    Transfer or Encumbrance of Interests in the Borrower

 18

ARTICLE 7 Conditions Precedent

 18

7.1    Closing

 18

7.2    Conditions Precedent to the Closing

 18

ARTICLE 8 Default

 19

8.1    Events of Default

 19

8.2    Remedies

 21

ARTICLE 9 Advances Under the Facility

 23

9.1    Requests for Advance

 23

9.2    Conditions to Advance

 23

ARTICLE 10 Miscellaneous

 24

10.1    Waiver of Default

 24

10.2    Amendments and Waivers

 24

 



     ii  

--------------------------------------------------------------------------------

 



10.3    Notices

 25

10.4    No Waiver; Cumulative Remedies

 25

10.5    Survival of Representations Warranties and Covenants

 25

10.6    Liens, Set Off by Bank

 25

10.7    No Third Party Beneficiaries

 26

10.8    Florida Law

 26

10.9    Paragraph Headings

 26

10.10           Gender; Etc,

 26

10.11    Severability

 26

10.12    Reimbursement of Expenses

 26

10.13    Stamp or Other Taxes

 27

10.14    Participation Rights

 27

10.15    Further Assurances

 27

10.16    Execution in Counterparts

 27

10.17    Confidentiality

 27

10.18    Waiver of Jury Trial

 28

10.19    Existing Loan Agreement

 28





 
 
  iii   

--------------------------------------------------------------------------------

 




SECOND AMENDED AND RESTATED
LOAN AGREEMENT


THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT, dated as of December 31, 2004
(the "Closing Date"), is made and executed by and between BANK OF AMERICA, N.A.,
a national banking association, and its successors and assigns (collectively,
the "Bank"), and T-BIRD NEVADA, LLC, a Nevada limited liability company (the
"Borrower"). OUTBACK STEAKHOUSE, INC., a Delaware corporation (the "Guarantor"),
has joined in the execution of this Agreement for the purposes set forth herein.




BACKGROUND


A.  Borrower engages in the business of selecting sites for and constructing
improvements to be operated as Outback Steakhouse restaurants in the State of
California and leasing them to franchisees of the Guarantor for operation.


B.  Bank established a $35,000,000 non-revolving line of credit facility in
favor of Borrower (the "Existing Credit Facility") pursuant to a loan agreement
dated February 6, 2001 (the "Existing Loan Agreement").


C.  Borrower has requested Bank to renew the Existing Credit Facility from and
to revise certain other terms and conditions of the Existing Credit Facility
that is evidenced by the Existing Loan Agreement.


D.  The Bank has agreed to make a $35,000,000 revolving line of credit facility
(the "Facility") available to Borrower, so as to provide a source of funds to
permit Borrower to rake loans to Restaurant Operators (as hereinafter defined),
in order that such Restaurant Operators and acquire fee simple or leasehold
interests in land located in various cities in the State of California, and
construct "Outback Steakhouse" restaurants thereon.


E.  To evidence the Facility, the Borrower has of even date herewith executed
and delivered to the Bank a certain Second Amended and Restated Promissory Note
in the principal amount of $35,000,000.00 (the "Note").


F.  As a condition to the agreement of the Bank to provide the Facility,
Guarantor has of even date herewith executed and delivered to the Bank a certain
Second Amended and Restated


  

--------------------------------------------------------------------------------

 


Guaranty Agreement guaranteeing the full payment and performance of all of the
Borrower's obligations under the Note and this Agreement.

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Bank and the
Borrower hereby agree as follows:




OPERATIVE PROVISIONS
 
ARTICLE 1
 
Definitions


1.1  Background. 
 
The Borrower and the Bank acknowledge and agree that the recitals set forth
above (the "Background") are true and correct, and the Background and the
instruments referred to therein are incorporated and made a part of this
Agreement.
 
1.2  Definitions. 
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
1.2.1  "Advances" shall mean advances of portions of the Facility, each of which
will be evidenced by the Note.
 
1.2.2  "Affiliate" shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Borrower. The term "control" means the power to direct the management and
policies of the Borrower, whether through the ownership of voting securities, by
contract or otherwise, and the terms "controlling" and "controlled" have
meanings correlative to the foregoing.
 
1.2.3  "Agreement" shall mean this Amended and Restated Loan Agreement, as the
same may be amended, supplemented or modified, in writing, from time to time.
 
1.2.4  "Applicable Margin" shall be determined quarterly based upon the ratio of
Consolidated Total Debt (calculated as of the last day of each Fiscal Quarter)
to EBITDAR (calculated as of the last day of each Fiscal Quarter for the Fiscal
Quarter then ended and the immediately preceding three Fiscal Quarters), as
follows:
 



  2

--------------------------------------------------------------------------------

 




Applicability
Floating LIBO Rate Margin
Non-Usage Fee
(i)    If Guarantor’s Leverage Ratio is greater than 2.5 to 1.0
0.90%
0.225%
(ii)    If Guarantor’s Leverage Ratio is less than 2.5 to 1.0 but greater than
2.0 to 1.0
0.65%
0.175%
(iii)    If Guarantor’s Leverage Ratio is equal to or less than 2.0 to 1.0
0.50%
0.15%



The Applicable Margin for the Base Rate will always be 0% per annum. The
Applicable Margin payable by the Borrower as set forth in the table above shall
be reduced or increased as applicable on a quarterly basis according to the
performance of the Guarantor as tested by Guarantor's Leverage Ratio. If the
financial statements of the Guarantor setting forth its Leverage Ratio are not
received by Bank on the date required by the Outback Loan Agreement, the
Applicable Margin shall be determined as if Guarantor’s Leverage Ratio is
greater than 2.5 to 1.0 for such fiscal quarter of Guarantor, until such time as
the financial statements that are required by the Outback Loan Agreement are
received by Bank. Borrower and Bank agree that the Applicable Margin that
applies to the Floating LIBO Rate Margin and the Non-Usage Fee shall
automatically change when the equivalent margins are changed under the Outback
Loan Agreement. All such changes to the Applicable Margin shall be effective on
the date that either Borrower or Bank provide the other party written evidence
that such margins have changed and must be evidenced by a written amendment to
the Outback Loan Agreement or the other applicable documents concerning the
Outback Revolving Loan.

 
1.2.5  "Bank" shall mean Bank of America, N.A, a national banking association,
its successors and assigns.
 
1.2.6  "Borrower" shall mean T-Bird Nevada, LLC, a Nevada limited liability
company, its permitted successors and assigns.
 
1.2.7  "Building" shall mean an individual building constructed and/or to be
constructed by a Restaurant Operator in which an Outback Steakhouse restaurant
will be operated.
 
1.2.8  "Business Day" shall mean any day other than a Saturday, Sunday or other
day on which commercial banks in the State of Florida are authorized or required
by law to close.
 
1.2.9  "Closing" is defined in Section 7.1.
 



  3

--------------------------------------------------------------------------------

 


1.2.10  "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
1.2.11  "Commitment" shall mean the obligation of the Bank to make Advances
pursuant to the terms and subject to the conditions hereto.
 
1.2.12  "Commitment Period" shall mean the period from and including the date of
this Agreement to the Maturity Date or such earlier date as the Commitment shall
terminate as provided herein.
 
1.2.13  "Consolidated Interest Expense" for any period means interest, whether
expenses or capitalized, in respect of Debt of the Guarantor or any of its
Consolidated Subsidiaries outstanding during such period.
 
1.2.14  "Consolidated Subsidiary" shall mean at any date any Subsidiary of the
Guarantor or other entity the accounts of which would be consolidated with those
of the Guarantor in its consolidated financial statements as of such date.
 
1.2.15  "Consolidated Total Debt" shall mean, at any date, means as of the last
day of each Fiscal Quarter the sum of: (a) the Debt of the Guarantor and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date;
and (b) the product of: (i) eight, and (ii) the sum of all payment obligations
(excluding Contingent Rents and Minority Rents) under all operating leases and
rental agreements of the Guarantor and its Consolidated Subsidiaries, determined
on a consolidated basis for the Fiscal Quarter then ended and the immediately
preceding three Fiscal Quarters in accordance with GAAP.
 
1.2.16  “Contingent Rents” shall mean, for any period, the aggregate payments of
contingent rentals under operating leases and rental agreements, based on a
percentage of gross revenues as defined by the terms of the applicable lease or
rental agreement, made by the Guarantor and its Consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP.
 
1.2.17  "Cost Breakdown" shall mean, in connection with each Building comprising
a portion of the Improvements, a certified listing of all impact fees and
permits and all hard costs (e.g., costs for labor, materials and fixtures, but
excluding restaurant equipment and the cost associated with the real property or
ground lease thereof) incurred in the construction of such Building
("Construction Costs").
 
1.2.18  "Debt" of any Person shall mean, at any date, without duplication, (I)
all obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee under capital leases,
(v) all obligations of such Person to reimburse any bank or other Person in
respect of amounts
 


   4

--------------------------------------------------------------------------------

 


payable under a banker's acceptance, (vi) all Redeemable Preferred Stock of such
Person (in the event such Person is a corporation), (vii) all obligations
(absolute or contingent) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit or similar instrument, (viii)
all Debt of others secured by a lien on any asset of such Person, whether or not
such Debt is assumed by such Person, (ix) all debt of others Guaranteed by such
Person, (x) Synthetic Lease Indebtedness; (xi) all indebtedness, liabilities and
obligations of such Person in connection with or arising from asset
securitizations, including, without limitation, Securitization Facility
Attributed Debt; and (xii) all obligations of such Person with respect to
interest rate protection agreements, foreign currency exchange agreements or
other hedging agreements (valued as the termination value thereof computed in
accordance with a method approved by the International Swap Dealers Association
and agreed to by such Person in the applicable hedging agreement, if any ).
 
1.2.19  "Default" shall mean any of the events specified in Section 7.1, whether
or not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
 
1.2.20  "Depreciation and Amortization" means for any period the sum of all
depreciation and amortization expenses of the Borrower and its Consolidated
subsidiaries for such period, as determined in accordance with GAAP.

1.2.21  "EBITDAR" means for any period the sum of: (a) Consolidated Net Income,
plus (b) the amount deducted in determining Consolidated Net Income for such
period for (i) taxes on income, (ii) Consolidated Interest Expense, (iii)
Depreciation and Amortization, and (iv) the sum of all payment obligations
(excluding Contingent Rents) under all operating leases and rental agreements,
all determined with respect to the Guarantor and its Consolidated Subsidiaries
on a consolidated basis for such period and in accordance with GAAP. In
determining EBITDAR for any period, (i) any Consolidated Subsidiary acquired
during such period by the Guarantor or any other Consolidated Subsidiary shall
be included on a pro forma, historical basis as if it had been a Consolidated
Subsidiary during such entire period, (ii) any amounts which would be included
in a determination of EBITDAR for such period with respect to assets acquired
during such period by the Guarantor or any Consolidated Subsidiary shall be
included in the determination of EBITDAR for such period and the amount thereof
shall be calculated on a pro forma, historical basis as if such assets had been
acquired by the Guarantor or such Consolidated Subsidiary prior to the first day
of such period, (iii) any Consolidated Subsidiary sold during such period by the
Guarantor or any other Consolidated Subsidiary shall be excluded as if it had
not been a Consolidated Subsidiary at any time during such period, and (iv) any
amounts which would be otherwise included in a determination of EBITDAR for such
period with respect to assets sold or otherwise disposed of during such period
by the Guarantor or any Consolidated Subsidiary shall be excluded in the
determination of
 


   5

--------------------------------------------------------------------------------

 


EBITDAR for such period and the amount excluded shall be calculated as if such
assets had been sold or otherwise disposed of by the Guarantor or such
Consolidated Subsidiary prior to the first day of such period.
 
1.2.22   "Environmental Laws" shall mean any of the Water Pollution Control Act,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 ("CERCLA" or "Superfund Act"),
the Superfund Amendments and Reauthorization Act, the Toxic Substances Control
Act, the Clear Air Act, or any similar laws imposing liability on any person for
the generation, storage, impoundment and disposal, discharge, treatment,
release, seepage, emission, transportation or destruction of any Hazardous Waste
or of any garbage, sewage, effluent, smoke, dust or any other form of pollution
(whether or not denominated as a Hazardous Waste), as the same may be amended
from time to time, and any rules, regulations, or administrative orders
thereunder and any state statutes, laws, rules, regulations or administrative
orders addressing the same or similar subject as the foregoing federal laws.
 
1.2.23  "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
1.2.24  "Event of Default" shall mean any of the events specified in Section
8.1, provided that any requirement for the giving of notice, the lapse of time,
or both, has been satisfied.
 
1.2.25  "Facility" is defined in the preamble.
 
1.2.26  “Fiscal Quarter” shall mean any fiscal year of the Guarantor.
 
1.2.27  "Floating LIBO Rate" shall have the meaning ascribed to such term in the
Note.
 
1.2.28  "GAAP" shall mean generally accepted accounting principles in effect at
the time of any determination thereof, consistently applied.
 
1.2.29  "Governmental Authority" shall mean any municipal, county, state or
federal governmental authority or other governmental authority (domestic or
foreign) having or claiming jurisdiction over the relevant portion of the
Property, the Improvements, the Bank, the Guarantor, the Borrower, or any
Restaurant Operator.
 
1.2.30  “Ground Lease” shall mean any ground lease now or hereafter entered by
or a Restaurant Operator as lessee, granting to the lessee a leasehold interest
in a site on which the Restaurant Operator constructs Improvements.
 



  6

--------------------------------------------------------------------------------

 


1.2.31  “Ground Lessor” shall mean the lessor under any Ground Lease.
 
1.2.32  "Guarantor" shall mean Outback Steakhouse, Inc., a Delaware corporation.
 
1.2.33  "Guaranty" shall mean that certain Second Amended and Restated
Unconditional Guaranty Agreement executed and delivered by the Guarantor in
favor of Bank in connection with the Loan.
 
1.2.34  "Hazardous Waste" shall mean any hazardous, toxic or radioactive
substance, materials or products as defined under any Environmental Laws,
including, but not limited to, petroleum products, ammonia, chlorine,
derivatives of petroleum products, pesticides, asbestos and asbestos-containing
materials, and polychlorinated biphenyls (PCB's).

 
1.2.35  "Improvements" shall mean all improvements to be constructed by a
Restaurant Operator, consisting of the Building and parking and other amenities
required therefor for operation by the Restaurant Operator as an "Outback
Steakhouse" restaurant.
 
1.2.36   "Leases" shall mean any lease between any Ground Lessor and any
Restaurant Operator.
 
1.2.37  "Leverage Ratio" shall mean the ratio of Consolidated Total Debt of
Guarantor and its Subsidiaries on a consolidated basis (calculated as of the
last day of each fiscal quarter of Guarantor) to the EBITDAR of Guarantor and
its Subsidiaries on a consolidated basis (calculated as of the last day of each
fiscal quarter for the fiscal quarter then ended and the immediately proceeding
three fiscal quarters).
 
1.2.38  "Loan Documents" shall mean, collectively, this Agreement, the Note and
any other agreements, documents or instruments relating to the Facility, whether
executed prior to, at or after the date hereof, as the same may be amended,
supplemented or modified, in writing, from time to time; and "Loan Document"
shall mean any one of the foregoing.
 
1.2.39  "Loan" is sometimes used herein to mean the Facility.
 
1.2.40  "Maturity Date" shall mean December 31, 2008.
 
1.2.41  "Maximum Commitment Facility" shall mean Thirty-Five Million Dollars
($35,000,000.00).

1.2.42  “Minority Rents” means for any period, the aggregate payment obligations
under operating leases and rental agreements of the Guarantor and its
Consolidated
 


   7

--------------------------------------------------------------------------------

 


Subsidiaries allocable to minority partners, determined in accordance with GAAP.
 
1.2.43  "Outback Loan Agreement" shall mean the Credit Agreement dated April 27,
2004, relating to the Outback Revolving Loan among Wachovia Bank, National
Association, as agent, the other lenders that are parties thereto, and Guarantor
as may from time to time be amended or modified by the parties thereto.
 
1.2.44  "Outback Revolving Loan" shall mean that certain revolving line of
credit extended by Wachovia Bank, National Association, and the other lenders to
the Guarantor pursuant to the Outback Loan Agreement and the note or notes
evidencing such revolving loan.
 
1.2.45  "Participant" shall mean a Person to whom the Bank has sold a
participating interest in the Facility, or some portion thereof, as permitted
under Section 10.14.
 
1.2.46  "Person" shall mean an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture or
any other entity or a government or any agency or political subdivision thereof.
 
1.2.47  "Property" shall mean collectively, or singly, as applicable, the real
property in which a Restaurant Operator holds a fee or leasehold interest and
which is or is intended to be used as a Restaurant Location.

 
1.2.48  "Redeemable Preferred Stock" of any Person means any preferred stock
issued by such Person who is at any time prior to the Maturity Date either (i)
mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.
 
1.2.49  "Related Loan Documents" shall mean all documents evidencing and/or
securing any of the Related Loans.
 
1.2.50  "Related Loans" shall mean all direct or contingent indebtedness or
obligation of the Borrower and/or the Guarantor and/or any Affiliate of any of
them, now or hereafter existing to the Bank, including, without limitation, the
Outback Revolving Loan and the T-Bird LLC Loans.
 
1.2.51  "Request for Advance" shall mean the Request for Advance in the form
attached hereto as Exhibit "A," as the same may be amended from time to time, or
in such other form or forms as the Bank may require.
 
1.2.52  "Restaurant Location" shall mean the Property and Improvements
constituting an Outback Steakhouse restaurant which is operated by a Restaurant
Operator.
 



  8

--------------------------------------------------------------------------------

 


1.2.53  "Restaurant Note" shall mean a promissory note executed by a Restaurant
Operator to the order of the Borrower evidence a loan from the Borrower to the
Restaurant Operator for the development of a Restaurant Location.
 
1.2.54  "Restaurant Operator" shall mean the maker under any Restaurant Note,
which shall be a franchisee of Guarantor and an Affiliate of the Borrower and/or
the Guarantor.
 
1.2.55  "Subsidiary" shall mean (i) any corporation of which more than fifty
percent (50%) of the outstanding shares of stock of each class having ordinary
voting power (other than stock having such power only by reason of the happening
of a contingency) is at the time owned by the Borrower or by one or more of its
Subsidiaries, or by the Borrower and one or more of its Subsidiaries or (ii) any
partnership in which the Borrower or one or more of its Subsidiaries, or the
Borrower and one or more of its Subsidiaries own more than fifty percent (50%)
of the capital or profits interest thereof.
 
1.2.56  "Synthetic Lease Indebtedness" means the aggregate principal amount of
all indebtedness incurred in connection with any Synthetic Lease Transaction
which is secured, supported or serviced, directly or indirectly, by any payments
made by the Guarantor or any Subsidiary.
 
1.2.57  "Synthetic Lease Transaction" means any transaction involving a
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP, and in respect of which transaction any
Synthetic Lease Indebtedness is issued or incurred.
 
1.2.58  "T-Bird California" shall mean T-Bird LLC, a California limited
liability company.
 
1.2.59  "T-Bird LLC Loans" shall mean those six (6) loans, each in the original
principal amount of $275,000.00, made by the Bank to T-Bird California pursuant
to the terms of a certain Loan Agreement dated as of December 20, 1995.
 
1.3  Other Definitional Provisions. 
 
All terms defined in or incorporated into this Agreement or in the Note shall
have the same defined meanings when used in the other Loan Documents or any
certificate or other instrument made or delivered pursuant hereto unless the
context otherwise requires. Any accounting term used but not defined herein
shall have the meaning given to it under GAAP.

 



  9

--------------------------------------------------------------------------------

 


ARTICLE 2
 
The Facility


2.1  Facility Commitment. 
 
Upon the terms and subject to the conditions set forth in this Agreement, upon
request by the Borrower, the Bank agrees to make Facility Advances to the
Borrower from time to time during the Commitment Period in an aggregate
principal amount not to exceed the Maximum Commitment Facility.
 
2.2  Note. 
 
The Facility shall be evidenced by the Note.
 
2.3  Term. 
 
The term of the Facility shall be for a period beginning with the date hereof
and terminating on the Maturity Date.
 
2.4  Loan Commitment Fee. 
 
The parties acknowledge that concurrently with the execution of this Agreement,
Borrower shall pay to Bank a nonrefundable loan commitment fee of $26,250.00
(the "Commitment Fee"). The parties recognize and agree that the Commitment Fee
(i) was not and is not a charge for the use of money, but rather a purchase of
the right to secure a loan of money on the part of Borrower, and (ii) was a
material inducement for Bank to make the Loan and for having Bank ready, willing
and able to fund the Loan in accordance with the terms of this Agreement.
Borrower's payment of the Commitment Fee to Bank is and shall be in addition to
all other payments (including without limitation principal and interest) now or
hereafter payable to Bank pursuant to the terms and conditions of the Note and
the other Loan Documents.
 
2.5  Non Usage Fee. 
 
In addition to the Commitment Fee required by Section 2.4 hereof, Borrower
agrees to pay to Bank on a quarterly basis an unused commitment fee ("Non-Usage
Fee") in the amount of the Applicable Margin percentage that is set forth in
definition of Applicable Margin in an amount equal to such Applicable Margin
multiplied by the difference between the Maximum Commitment Facility and the
average principal amount outstanding under the Facility for the proceeding
quarter.
 
2.6  Use of Proceeds. 
 
The proceeds of the Facility shall be used solely for the purpose of making
loans to Restaurant Operators for use in acquiring interests in Property and
constructing and equipping the Improvements constructed thereon for use as a
Restaurant Location.
 
2.7  Prepayment. 
 
The Borrower may at any time prepay all or any portion of the indebtedness in
accordance with the terms of the Note.
 


2.8  Borrower's Accounts. 
 
The Borrower shall cause T-Bird LLC to continue to maintain all of its existing
accounts with the Bank. In addition the Borrower shall establish a "Depository
Account" with the Bank. The Bank shall deposit in the Depository Account all
Advances under the Facility. The Borrower
 


   10

--------------------------------------------------------------------------------

 


shall cause all Restaurant Operators to directly deposit all payments under the
Restaurant Notes into the Depository Account and shall deposit therein all other
amounts required to make payments on the Facility as provided in the Note.
 
 
ARTICLE 3
 
Representations and Warranties
 
In order to induce the Bank to enter into this Agreement and to make the
Facility available, the Borrower, as to matters pertaining to it, the Guarantor,
as to matters pertaining to it, represent and warrant to the Bank (which
representations and warranties shall survive the delivery of the Note and the
making of Advances) that:
 
3.1  Organizational Status. 
 
The Borrower is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Nevada, has the legal power and
legal authority to own its property and carry on its business as now being
conducted and is duly qualified to do business in the States of Nevada and
California and in every jurisdiction where qualification is necessary.
 
3.2  Power and Authority. 
 
The Borrower is authorized under all applicable provisions of law to execute,
deliver and perform pursuant to this Agreement and the other Loan Documents, and
all actions on the part of the Borrower required for the lawful execution,
delivery and performance of this Agreement and the other Loan Documents have
been duly taken. Each of this Agreement and each of the other Loan Documents,
upon the due execution and delivery thereof, will be the valid and enforceable
instrument, obligation or agreement of the Borrower in accordance with their
respective terms, except as limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally. To the best of the
Borrower's knowledge, neither the execution and delivery of this Agreement or
the other Loan Documents, nor the fulfillment of or compliance with their
provisions and terms, will conflict with, or result in a breach of the terms,
conditions or provisions of or constitute a violation of or default under any
applicable law, regulation, order, writ, or decree, or any agreement or
instrument to which the Borrower is now a party, or create any security
interest, chattel mortgage, lien or other encumbrance upon any of the property
or assets of the Borrower pursuant to the terms of any agreement or instrument
to which the Borrower is a party or by which it is bound, except any in favor of
the Bank expressly created by the Loan Documents.
 


3.3  Corporate Status of Guarantor. 
 
The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has the corporate power and
legal authority to own its property and carry on its business as now being
conducted and is duly qualified to do business in
 


   11

--------------------------------------------------------------------------------

 


every jurisdiction where qualification is necessary.
 
3.4  Financial Information. 
 
The Borrower represents and warrants that to the best of its knowledge and
belief, there has been no material adverse change in the business, financial
position, results of operations or prospects of the Borrower or its Affiliates.
The Guarantor represents and warrants that to the best of its knowledge and
belief, since June 30, 2004, there has been no material adverse change in the
business, financial position, results of operations or prospects of the
Guarantor and/or its Consolidated Subsidiaries, considered as a whole.

 
3.5  No Liens. 
 
There are no judgments, liens, encumbrances, or other security interests
outstanding against the Borrower or any of the Borrower's property other than
those disclosed to the Bank in connection with the Borrower's request for the
Facility. There are no judgments, liens, encumbrances, or other security
interests outstanding against the Guarantor or any of the Guarantor's property
that would have a materially adverse effect on the financial condition of the
Guarantor.
 
3.6  Liabilities. 
 
The Borrower has not incurred any debts, liabilities, or obligations other than
those disclosed to the Bank in connection with the Borrower's request for the
Facility or those shown on the financial statements and/or the notes thereto
submitted to the Bank by the Borrower or those incurred in the ordinary course
of business subsequent to the date of the financial statements.
 
3.7  Litigation. 
 
There are no investigations, actions, suits or proceedings by any federal, state
or local government body, agency or authority, or any political subdivisions
thereof, or by any Person, pending, or to the knowledge of the Borrower,
threatened against the Borrower or the Guarantor or other proceedings to which
the Borrower or the Guarantor is a party (including administrative or
arbitration proceedings), (a) that are likely to result in any material adverse
change in, or to have any other material adverse effect on, the business or
condition, financial or otherwise, of the Borrower or the Guarantor, or (b)
that, whether or not the Borrower and/or the Guarantor is a party thereto, seek
to restrain, enjoin, prohibit or obtain damages or other relief with respect to
the transactions contemplated by this Agreement.
 
3.8  Tax Returns. 
 
The Borrower and the Guarantor have filed all tax returns required to be filed
by it or them and have paid all taxes and assessments payable by it or them that
have become due, other than those not yet delinquent. The Borrower and the
Guarantor have each established reserves that are believed by the Borrower to be
adequate for the payment of all federal and state income taxes not heretofore
paid or closed by applicable statute.
 



  12

--------------------------------------------------------------------------------

 


3.9  Contract or Restriction Affecting Borrower. 
 
The Borrower and the Guarantor are not a party to or bound by any contract or
agreement or subject to any charter or other corporate restriction that
materially and adversely affects or will materially and adversely affect the
business, properties or condition, financial or otherwise, of the Borrower or
the Guarantor.
 
3.10  Patents and Trademarks. 
 
The Borrower and/or each Restaurant Operator, as applicable, owns, possesses or
has the right to use all patents; licenses, trademarks, trademark rights, trade
names, trade name rights, copyrights, trade secrets and proprietary and other
confidential commercial information necessary to conduct its business as now
conducted in all material respects, without known conflict with any patent,
license, trademark, trade name, copyright or proprietary right of any other
person, except for conflicts which do not have a materially adverse effect on
the Borrower or its business.
 
3.11  Governmental Approval. 
 
The Borrower and the Guarantor are in compliance with all applicable laws and
regulations of all governmental authorities, except where the failure to so be
in compliance will not materially and adversely affect the business, properties
or condition, financial or otherwise, of the Borrower and the Guarantor. Except
as otherwise specified herein, no written approval of any federal, state or
local governmental authority, or any political subdivision thereof, is necessary
for the Borrower and the Guarantor to carry out the terms of this Agreement or
any of the other Loan Documents, and no consents or approvals are required in
the making or performance of this Agreement or any of the other Loan Documents
by the Borrower or the Guarantor's execution, delivery and performance of the
Guaranty Agreement.

 
3.12  Regulation U. 
 
No part of the proceeds of the Facility will be used to purchase or carry or to
reduce or retire any loan incurred to purchase or carry, any margin stocks
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stocks. Neither the Borrower nor the Guarantor is
engaged or will engage, as one of their important activities, in extending
credit for the purpose of purchasing or carrying such margin stocks. If
requested by the Bank, the Borrower will furnish or cause to be furnished to the
Bank, in connection with the Facility, a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U. In
addition, no part of the proceeds of the Facility will be used for the purchase
of commodity future contracts (or margins therefor for short sales), or for any
commodity not required for the normal raw material inventory of the Borrower.
 


3.13  Securities Law. 
 
No proceeds of the Facility will be used to acquire any security in any
transaction that is subject to Sections 13 and 14 of the Securities Exchange Act
of 1934, as amended. Neither the Borrower nor the Guarantor is an "investment
company" or a company "controlled" by an


   13

--------------------------------------------------------------------------------

 


"investment company" (within the meaning of the Investment Company Act of 1940,
as amended).
 
3.14  Environmental Matters. 
 
3.14.1  To the best of their respective knowledge, the Borrower and the
Guarantor are in compliance with all provisions of the Environmental Laws,
except where the failure to so be in compliance will not materially and
adversely affect the business, properties or condition, financial or otherwise,
of the Borrower and the Guarantor.
 
3.14.2  Neither the Borrower nor the Guarantor have received any assessment,
notice of liability or notice of financial responsibility, and neither one of
them has received any notice of any action, claim or proceeding to determine
such liability or responsibility, or the amount thereof, or to impose civil
penalties with respect to a site listed on any federal or state listing of sites
containing or believed to contain Hazardous Wastes. Neither the Borrower nor the
Guarantor has received notification that any hazardous substances (as defined
under CERCLA) that it has disposed of have been found in any site at which any
governmental agency is conducting an investigation or other proceeding under any
Environmental Law.
 
3.14.3  To the best of the Borrower's and Guarantor's knowledge, no part of any
of the Property or any property used by the Borrower or the Guarantor in its
business or any building, structure or facility located thereon or improvement
thereto contains asbestos or polychlorinated biphenyls (PCB's); have electrical
transformers, fluorescent light fixture ballasts or other equipment containing
PCB's installed thereon or therein; is used for the handling, processing,
storage or disposal of Hazardous Wastes; or contain above-ground or underground
storage tanks or other storage facilities for Hazardous Wastes.
 
3.14.4  No excise taxes have been imposed on the Borrower pursuant to Section
4611, 4661 or 4681 of the Code.
 
3.15  No Untrue Statements. 
 
Neither this Agreement, nor any of the other Loan Documents, nor any other
agreement, report, schedule, certification or instrument simultaneously with the
execution of this Agreement delivered to the Bank by the Borrower or any
Guarantor, or by any officer thereof, contains any misrepresentation or untrue
statement of any material fact or omits to state any material fact necessary to
make any of such agreements, reports, schedules, certificates or instruments not
misleading in any material respect.

 
ARTICLE 4
 
Affirmative Covenants of Borrower
 
The Borrower covenants that, so long as any portion of the Advances remains
unpaid and unless the Bank otherwise consents in writing, it will:
 



  14

--------------------------------------------------------------------------------

 


4.1  Information. 
 
Deliver, or cause to be delivered, to the Bank:
 
4.1.1  as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower and each Restaurant Operator, balance sheets of
the Borrower and each of the Restaurant Operators as of the end of such fiscal
year and the related statements of income, shareholders' equity and cash flow
for such fiscal year, as applicable, setting forth in each case in comparative
form the figures for the previous fiscal year, certified to be true and correct
by a Manager or the chief financial officer of the Borrower;
 
4.1.2  a copy of the Borrower's annual income tax return within thirty (30) days
after the same is filed with the Internal Revenue Service;
 
4.1.3  as soon as available and in any event within 120 days after the end of
each fiscal year of Guarantor, audited financial statements of Guarantor as of
end of each fiscal year and related statements of income, shareholder’s equity
and cash flow for such fiscal year, as applicable, setting forth in each case in
comparative to form the figures for the previous year, certified to be true and
correct by the chief financial officer of the Guarantor.
 
4.1.4  forthwith upon the occurrence of any Event of Default, certificates of
the chief financial officer or the chief accounting officer of the Borrower and
the Guarantor setting forth the details thereof and the action which the
Borrower and/or the Guarantor is taking or proposes to take with respect
thereto;
 
4.1.5  from time to time such additional information regarding the financial
position or business of the Borrower and the Guarantor as the Bank may
reasonably request.
 
4.2  Payment of Obligations. 
 
The Borrower will pay and discharge at or before maturity, all its material
obligations and liabilities, including, without limitation, tax liabilities,
except where the same may be contested in good faith by appropriate proceedings,
and will maintain, in accordance with generally accepted accounting principles,
appropriate reserves for the accrual of any of the same.
 
4.3  Maintenance of Property; Insurance. 
 
The Borrower will keep, or cause to be kept, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted; will maintain either with financially sound and reputable insurance
companies or pursuant to a plan of self-insurance established in accordance with
sound and appropriate practices, insurance on all Property in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies of established repute engaged in the same or a
similar business and will furnish to the Bank, full information as to the
insurance carried.
 



  15

--------------------------------------------------------------------------------

 


4.4  Conduct of Business and Maintenance of Existence. 
 
The Borrower will preserve, renew and keep in full force and effect its
existence as a Nevada limited liability company in good standing, and its
rights, privileges and franchises necessary or desirable in the normal conduct
of business.

 
4.5  Inspection of Property, Books and Records. 
 
The Borrower will keep proper books of record and account in which full, true
and correct entries in conformity with generally accepted accounting principles
shall be made of all dealings and transactions in relation to its business and
activities; and will permit representatives of the Bank at the Bank's expense to
visit and inspect any of its properties, to examine and make abstracts and
copies from its books and records and to discuss its affairs, finances and
accounts with its officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired.
 
4.6  Licenses and Permits, Etc. 
 
The Borrower will preserve and keep in force all licenses, permits and
franchises necessary for the proper conduct of the Borrower's business;
 
4.7  Advice Regarding Changes. 
 
The Borrower will inform the Bank immediately of any material adverse changes in
the financial condition of the Borrower, the Guarantor or any Restaurant
Operator.
 
4.8  Advice Regarding Litigation. 
 
The Borrower will inform the Bank promptly of any litigation or threatened
litigation which might or could substantially affect the Borrower's or the
Guarantor's financial condition.
 
4.9  Maintenance of Property. 
 
The Borrower will maintain all of the Borrower's property and equipment in a
state of good repair and will require each Restaurant Operator to do the same.
 
4.10  Further Assurances. 
 
At its cost and expense, upon request of the Bank, duly execute and deliver or
cause to be duly executed and delivered to the Bank such further instruments and
do and cause to be done such further acts that may be necessary or proper in the
opinion of the Bank, reasonably exercised, to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.
 
4.11  Observe All Laws. 
 
Conform to and duly observe in all material respects all laws, regulations and
other valid requirements of any regulatory authority with respect to its
properties and the conduct of its business.


4.12  ERISA Requirement. 
 
Comply with all requirements of ERISA applicable to it and furnish to the Bank
as soon as possible and in any event within thirty (30) days after any officer
of the Borrower or any duly appointed administrator of any employee pension
benefit plan (as defined in ERISA) knows or
 


   16

--------------------------------------------------------------------------------

 


has reason to know that any Reportable Event (as defined in ERISA) with respect
to any such plan has occurred, an Officers' Certificate describing in reasonable
detail such Reportable Event and any action that the Borrower proposes to take
with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC or a statement that said notice will be filed with the
annual report of the United States Department of Labor with respect to such plan
if such filing has been authorized.

4.13  Bank Accounts. 
 
Maintain the Depository Account with the Bank.


 
ARTICLE 5
 
Affirmative Covenant of Guarantor
 
The Guarantor covenants and agrees that, so long as any of the Advances remain
outstanding, it will comply with all terms, provisions and covenants contained
in the Outback Loan Agreement and all other documents or instruments executed by
the Guarantor in connection with the Outback Revolving Loan, even if the Outback
Loan Agreement terminates and all amounts outstanding thereunder are paid in
full.


ARTICLE 6
 
Negative Covenants
 
The Borrower agrees that, so long as any portion of the Advances remains unpaid,
unless the Bank otherwise consents in writing, it will not:


6.1  Additional Indebtedness or Liens. 
 
Incur any additional indebtedness for borrowed money which is secured by an
assignment of Borrower's interests in the Restaurant Notes or in the Assigned
Leases or collaterally assign, mortgage, pledge, encumber, grant any security
interest in any of the Restaurant Notes or the Leases, whether now owned or
hereafter acquired.
 
6.2  Extend Credit. 
 
Except as contemplated in this Agreement, lend money or credit to or make or
permit to be outstanding loans or advances to third parties, including, without
limitation, members of the Borrower.
 
6.3  Merger or Consolidation. 
 
Enter into any merger or consolidation in which the Borrower is not the
surviving entity.
 


6.4  Transfer of Assets; Other Business Changes. 
 
Sell, lease, transfer, or otherwise dispose of all or any substantial part of
its assets, whether now owned or hereafter acquired, except in the limited
situations where the Borrower is exchanging membership interests for joint
venture partnership interests or interests of
 


   17

--------------------------------------------------------------------------------

 


franchisees; or change its name or any name in which it does business; or move
its principal place of business.
 
6.5  Transfer or Encumbrance of Interests in the Borrower. 
 
Sell, convey, transfer, lease or further encumber any interest in the Borrower,
without the prior written consent of Bank. If any person should obtain an
interest in the Borrower pursuant to any sale, transfer, conveyance or other
disposition not so approved by the Bank or pursuant to the execution or
enforcement of any lien, security interest or other right, such event shall be
deemed to be a breach of this covenant by Borrower and an Event of Default under
this Agreement and the Note.

 
ARTICLE 7
 
Conditions Precedent
 
7.1  Closing. 
 
The closing of the transactions contemplated hereby (the "Closing") shall be
held at a place acceptable to Bank and Borrower.
 
7.2   Conditions Precedent to the Closing. 
 
The Bank shall have no obligation to close the transactions contemplated hereby
or to make any Advances to the Borrower under the Facility until the Bank has
received the items listed below (but only to the extent current versions of such
items have not been previously provided to Bank and remain unmodified), and/or
the events described below have occurred, as the case may be:
 
7.2.1  Loan Documents. The Note, this Agreement and any other Loan Documents
shall have been duly executed by the Borrower and delivered to the Bank and the
Guaranty has been executed and delivered by the Guarantor to the Bank.
 
7.2.2  Borrowing Resolutions. A copy of the resolutions of the members of the
Borrower certified by the Borrower's duly elected or appointed Manager,
authorizing the execution of this Agreement and the other Loan Documents and
authorizing the Manager of the Borrower to execute and deliver this Agreement
and the other Loan Documents.
 
7.2.3  Guarantor's Resolutions. A certificate, certified by the Guarantor's duly
elected or acting corporate secretary, stating that duly resolutions of the
Board of Directors of the Guarantor have been adopted which authorize the
execution and delivery of the Guaranty.
 
7.2.4  Certificates of Incumbency. (i) A certificate of incumbency of Borrower,
showing the present members and Managers of the Borrower and specimen signatures
of said members and Managers, and (ii) a certificate of incumbency of the
Guarantor, showing the present officers and directors of the Guarantor and
specimen signatures of said officers and directors.
 



  18

--------------------------------------------------------------------------------

 


7.2.5  Certificate of Good Standing; Articles of Organization, Regulations. A
certified copy of the Articles of Organization, as amended to date, of the
Borrower and a certificate of good standing with respect to the Borrower from
the Secretary of State of the State of Nevada and a copy of the Regulations, as
amended to date, of the Borrower certified by its duly elected or acting
Manager.
 
7.2.6  Certificate of Good Standing; Articles of Incorporation; By-Laws. A
certificate of good standing with respect to the Guarantor from the Secretary of
State of the State of Delaware; and a certificate of duly elected or acting
corporate secretary stating that the Articles of Incorporation and By-Laws of
the Guarantor which have previously been delivered to the Bank have not been
changed or amended.
 
7.2.7  No Adverse Change. No conditions occur or arise regarding the Borrower's
or the Guarantor's financial condition which the Bank deems, in its sole
discretion, to have a materially adverse impact on the Borrower's and/or the
Guarantor's financial condition and the Bank receives an Officer's Certificate
from each such entity, stating that no such material adverse change has
occurred.

 
ARTICLE 8
 
Default
 
8.1  Events of Default. 
 
The occurrence of one or more of the following events shall constitute an event
of default hereunder (an "Event of Default"):
 
8.1.1  Payment of Loan. The failure to pay the any payment required by the Note
or this Agreement within ten (10) days after the due date thereof, and the
failure to pay any other amount payable hereunder or under any of the other Loan
Documents, either by the terms hereof or thereof or otherwise as herein or
therein provided.
 
8.1.2  Covenants. The Borrower shall fail to observe or perform the covenant
contained in Section 6.5 of this Agreement; or the Borrower or the Guarantor
shall fail to observe or perform any other covenant contained in this Agreement
for a period of 30 days after written notice thereof has been given to the
Borrower and/or Guarantor by the Bank.
 
8.1.3  Representation or Warranty. Any representation or warranty made by the
Borrower herein or by Borrower or either Guarantor in any writing furnished in
connection with or pursuant to this Agreement or any of the other Loan Documents
shall be false or misleading in any material respect on the date upon which made
or deemed reaffirmed.
 


8.1.4  Other Documents. The occurrence of any default as specified in any of the
other Loan Documents and such default shall not have been remedied (i) within
the grace period,
 


   19

--------------------------------------------------------------------------------

 


if any, provided in such Loan Document or (ii) if no grace period is provided in
such Loan Document and such default does not relate to the payment of money,
within thirty (30) days after written notice thereof to the Borrower from the
Bank or such longer time, not to exceed ninety (90) days, as is necessary if the
Borrower is diligently pursuing a cure and the default is reasonably capable of
being cured within such extended period.
 
8.1.5  Default under Any Related Loans. An event of default shall occur under
the documents evidencing and/or securing any of the Related Loans, or any event
or condition shall occur relative to any of the Related Loans, including,
without limitation, the Outback Revolving Loan and the T-Bird LLC Loans which
(i) results in the acceleration of the maturity of any other obligation of the
Guarantor, the Borrower, or an Affiliate of the Guarantor or the Borrower to the
Bank, or (ii) with the giving of notice or lapse of time or both, would enable
the holder of such obligation or any Person acting on such holder's behalf to
accelerate the maturity thereof.
 
8.1.6  Liquidation: Dissolution; Voluntary Bankruptcy. The liquidation or
dissolution of the Borrower or the Guarantor, or the suspension of the business
of the Borrower or the Guarantor, or the filing by the Borrower or the Guarantor
of a voluntary petition or an answer seeking reorganization, arrangement,
readjustment of its debts or for any other relief under the United States
Bankruptcy Code, as amended, or under any other insolvency act or law, state or
federal, now or hereafter existing, or any other action of the Borrower or the
Guarantor indicating its consent to, approval of or acquiescence in, any such
petition or proceeding; the application by the Borrower or the Guarantor for, or
the appointment by consent or acquiescence of the Borrower or the Guarantor of a
receiver, a trustee or a custodian of the Borrower or the Guarantor for all or a
substantial part of its property; the making by the Borrower or the Guarantor of
any assignment for the benefit of creditors; the inability of the Borrower or
the Guarantor or the admission by the Borrower or the Guarantor in writing of
its or their inability to pay its or their debts as they mature; or the Borrower
or the Guarantor taking any corporate action to authorize any of the foregoing.

 
8.1.7  Involuntary Bankruptcy. The filing of an involuntary petition against the
Borrower or the Guarantor in bankruptcy or seeking reorganization, arrangement,
readjustment of its debts or for any other relief under the United States
Bankruptcy Code, as amended, or under any other insolvency act or law, state or
federal, now or hereafter existing; or the involuntary appointment of a
receiver, a trustee or a custodian of the Borrower or the Guarantor for all or a
substantial part of its property; or the issuance of a warrant of attachment,
execution or similar process against any substantial part of the property of the
Borrower or the Guarantor, and the continuance of any of such events for
ninety (90) days undismissed or undischarged.
 



  20

--------------------------------------------------------------------------------

 


8.1.8  Adjudication of Bankruptcy. The adjudication of the Borrower or the
Guarantor as bankrupt or insolvent.
 
8.1.9  Order of Dissolution. The entering of any order in any proceedings
against the Borrower or the Guarantor decreeing the dissolution, divestiture or
split-up of the Borrower or the Guarantor, and such order remains in effect for
more than sixty (60) days.
 
8.1.10  Reports and Certificates. Any report, certificate, financial statement
or other instrument delivered to the Bank by or on behalf of Borrower or the
Guarantor pursuant to the terms of this Agreement or the Loan Documents is false
or misleading in any material respect when made or delivered.
 
8.1.11  Judgment. A final judgment (after all avenues of appeal and all
applicable appeal periods have expired), which with other outstanding final
judgments against the Borrower and/or the Guarantor exceeds an aggregate of
Five Hundred Thousand and No/100 Dollars ($500,000.00) (net of amounts covered
by insurance), shall be rendered against the Borrower or the Guarantor, and if
within sixty (60) days after entry thereof such judgment shall not have been
discharged, paid or bonded or execution thereon stayed pending appeal, or if
within sixty (60) days after the expiration of any such stay such judgment shall
not have been discharged.
 
8.1.12  Illegality of Agreement or the Note. This Agreement or the Note shall
have been held by any court of competent jurisdiction, or by any competent
regulatory authority, to be illegal, invalid, prohibited or unenforceable in
whole or in material part.
 
8.1.13  Sale of Guarantor. The acquisition of substantially all of the stock or
assets of Guarantor by a third party after the date hereof or if the shares of
Guarantor are no longer traded on a publicly traded stock exchange.
 
8.2  Remedies.
 
8.2.1  Termination of Advances. Upon the occurrence of any Event of Default or
Default, the Bank may refuse to make any further Advances under the Facility and
the Bank shall have no further obligation to make Advances as long as said Event
of Default or Default shall continue uncured or unwaived. In the event that the
Bank elects to terminate the making of Advances as provided herein, the Bank
shall give written notice of such election to Borrower, but the failure of the
Bank to give such notice or of the Borrower to receive such notice shall in no
way obligate the Bank to continue making Advances after the occurrence of an
Event of Default.

8.2.2  Acceleration and Set-off. Upon the occurrence of any Event of Default,
and at any time thereafter as long as the Event of Default is continuing, the
Bank may, upon five (5)
 


   21

--------------------------------------------------------------------------------

 


days written notice, declare the entire principal and all interest on the
Advances and all obligations under the Loan Documents, and all Related Loans,
including without limitation, the Outback Revolving Loan and the T-Bird LLC
Loans, whether the Borrower's or the Guarantor's liability for payment thereof
is primary or secondary, direct or indirect, sole, joint, several or joint and
several, or whether the indebtedness is matured or unmatured, due or to become
due, fixed, absolute or contingent, to be immediately due and payable (without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived) and the Loans and all such other indebtedness thereupon shall
be and become immediately due and payable, and the Bank may proceed to collect
the same by foreclosure, at law, or as otherwise provided in the Loan Documents
and/or other instruments or agreements signed by the Borrower or the Guarantor.
In addition, without limiting any other rights of the Bank, whenever the Bank
has the right to declare any indebtedness to be immediately due and payable
(whether or not it has so declared), each of the Bank and each Participant may
set off against the indebtedness without notice any amounts then owed to the
Borrower by the Bank or such Participant, as the case may be, in any capacity,
whether due or not due, including without limitation deposits, stocks, bonds and
other securities and other assets held in any custodial accounts; and each of
the Bank and each Participant shall be deemed to have exercised its right to set
off immediately at the time its right to such election accrues.
 
8.2.3  Cumulative Remedies. All rights, remedies or recourse of the Bank under
this Agreement, the Note, or any other Loan Documents, or under any of the
Related Loan Documents, at law, in equity or otherwise, are cumulative, and
exercisable concurrently, and may be pursued singularly, successively or
together and may be exercised as often as occasion therefore shall arise. No act
of commission or omission by the Bank, including, but not limited to, any
failure to exercise, or any delay, forbearance or indulgence in the exercise of,
any right, remedy or recourse hereunder or under any other Loan Document shall
be deemed a waiver, release or modification of that or any other right, remedy
or recourse, and no single or partial exercise of any right, remedy or recourse
shall preclude the Bank from any other or future exercise of the right, remedy
or recourse or the exercise of any other right, remedy or recourse. No waiver or
release of any such rights, remedies and recourse shall be effective against the
Bank unless in writing and manually signed by an authorized officer on the
Bank's behalf, and then only to the extent recited therein. A waiver, release or
modification with reference to any one event shall not be construed as
continuing or constituting a course of dealing, nor shall it be construed as a
bar to, or as a waiver, release or modification of, any subsequent right, remedy
or recourse as to a subsequent event.

8.2.4  No Liability. Whether or not the Bank elects to employ any or all
remedies available to it in the event of an occurrence of a Default or an Event
of Default, the Bank shall not be liable for the payment of any expenses
incurred in connection with the
 


   22

--------------------------------------------------------------------------------

 


exercise of any remedy available to the Bank or for the performance or
non-performance of any obligation of the Borrower.
 
 
ARTICLE 9
 
Advances Under the Facility
 
9.1  Requests for Advance. 
 
To receive an Advance the Borrower shall submit to the Bank, by facsimile
transmission with the original to follow by mail, a Request for Advance signed
by the Borrower and the Guarantor. Requests for Advance shall be for an amount
of not less than $100,000.00. Upon receipt of a Request for Advance by Bank and
the Bank having made a determination that sufficient finds are available under
the Facility and all other conditions to such Advance shall have been fulfilled,
Bank will make the Advance to the Borrower, subject to the terms, provisions and
conditions as provided in this Agreement. All disbursements will be made to
Borrower in a manner determined by Bank, or with Bank's approval, into the
Operating Account or as Borrower otherwise directs in writing. Each Advance
shall be considered to have been advanced to and received by Borrower upon, and
interest on the Loan proceeds will be payable by Borrower from and after, the
disbursement of the Advance to or for the benefit of the Borrower as aforesaid.
In no event shall Bank be required to make any Advance from and after the
Commitment Termination Date.
 
9.2  Conditions to Advance. 
 
It shall be a condition of the obligation of the Bank to make any Advance that
the Bank shall have received (by facsimile transmission, with original to follow
by mail) a Request for Advance executed by both the Borrower and the Guarantor
and that, at the time of each Advance of a portion of the Facility, each of the
following statements shall be true in all material respects:
 
9.2.1  All of the representations and warranties of the Borrower and the
Guarantor set forth in this Agreement or in any other of the Loan Documents, and
of the Guarantor under the Outback Loan Agreement, or any of the
"Loan Documents" described therein, shall be correct on and as of the date of
such Advance as though made on and as of such date.
 
9.2.2  The Borrower and the Guarantor shall have observed and performed in all
material respects all of the terms, conditions and agreements applicable to them
set forth herein or in any other Loan Documents on its part to be observed or
performed and no Event of Default and no Default shall have occurred and be
continuing under this Agreement or the other Loan Documents.
 


9.2.3  Each of the Borrower and the Guarantor shall have observed and performed
in all material respects all of the terms, conditions and agreements set forth
in all documents evidencing, and/or securing loans of credit facilities for
which either or both of
 


   23

--------------------------------------------------------------------------------

 


Borrower and Guarantor are directly or contingently liable, and no Event of
Default and no Default shall have occurred and be continuing under any such
direct or contingent liability, including, without limitation, the Outback
Revolving Loan or any of the other Related Loans.
 
9.2.4  All required financial statements and other material has been delivered
to the Bank by the Borrower and the Guarantor; no material adverse changes shall
have occurred since the date of such financial statements (except as may be
disclosed in subsequent financial statements delivered to the Bank); and no
material liabilities, contingent or otherwise, not shown on said financial
statements or the notes thereto, shall exist, except those incurred or arising
in the ordinary course of business since the end date for the last annual
accounting period of the Borrower or the Guarantor, as applicable.
 
9.2.5  There shall be no actions, suits, proceedings or claims pending or
threatened against or affecting the Borrower or the Guarantor, the result of
which might materially adversely affect the respective consolidated financial
condition, business or operations of the Borrower or the Guarantor.

 
ARTICLE 10
 
Miscellaneous
 
10.1  Waiver of Default. 
 
The Bank may, by written notice to the Borrower at any time and from time to
time, waive any default in the performance or observation of any condition,
covenant or other term thereof or any Event of Default that shall have occurred
hereunder and its consequences. Any such waiver shall be for such period and
subject to such conditions as shall be specified in any such notice. In the case
of any such waiver, the Borrower shall be restored to its former position
hereunder and under the Loan Documents, and any Event of Default so waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Event of Default.

10.2  Amendments and Waivers. 
 
The Bank and the Borrower may, subject to the provisions of this Section 10.2,
from time to time, enter into written agreements for the purpose of adding any
provision to this Agreement or the other Loan Documents or changing in any
manner the rights of the Bank or the Borrower hereunder or under the other
Loan Documents. No such amendment, modification or supplement shall be
established by custom, conduct or course of dealing, but solely by an instrument
in writing duly executed by the party to be charged therewith. The Bank shall
indicate its consent to any written request by the Borrower with respect to any
such proposed amendment, modification or supplement by its delivery to the
Borrower or its affirmative written approval thereof within ten (10) days of its
receipt of an Officers' Certificate requesting such amendment, modification or
supplement; provided, however, that any such request shall be deemed denied by
 


   24

--------------------------------------------------------------------------------

 


the Bank if such written approval thereof shall not have been delivered by the
Bank to the Borrower within such period.
 
10.3  Notices. 
 
All notices, requests, demands and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given when received if personally delivered; the day it is
received, if sent by recognized expedited delivery service or by facsimile
transmission with receipt confirmation; and upon receipt, if mailed, certified
mail, return receipt requested, postage prepaid. In each case notice shall be
sent to:

 
If to the Borrower:
T-BIRD NEVADA, LLC
13000 North Dale Mabry Highway
 
Tampa, FL 33618
 
Attention: Mr. Thomas J. Shannon, Jr.



 
If to the Bank:
BANK OF AMERICA, N.A.
 
101 E. Kennedy Boulevard, 5th Floor
 
Tampa, FL 33602
 
Attention: David Mumma

 
or to such other address as either party may have specified in writing to the
other using the procedures specified above in this Section 10:3.


10.4  No Waiver; Cumulative Remedies. 
 
No failure to exercise and no delay in exercising, on the part of the Bank, any
right, power or privilege hereunder or under any of the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein and in the other Loan Documents provided are
cumulative and not exclusive of any rights or remedies provided by law.
 
10.5  Survival of Representations Warranties and Covenants. 
 
All representations, warranties, covenants and other agreements made herein
shall survive the execution and delivery of this Agreement and the other Loan
Documents.
 


10.6  Liens, Set Off by Bank. 
 
The Borrower and the Guarantor hereby grant to the Bank a continuing lien for
the Facility and all other indebtedness of the Borrower and/or the Guarantor to
the Bank upon any and all monies and securities of the Borrower and/or the
Guarantor and the proceeds thereof, now or hereafter held or received by or in
transit to, the Bank from or for the Borrower or the Guarantor, and also upon
any and all deposits (general or special) and credits of the Borrower or
 


   25

--------------------------------------------------------------------------------

 


the Guarantor, if any, against the Bank, at any time existing. Upon the
occurrence of any Event of Default hereunder, the Bank is hereby authorized at
any time and from time to time, without notice to the Borrower, to set off,
appropriate and apply any or all items hereinabove referred to against all
indebtedness of the Borrower and/or the Guarantor to the Bank, whether under
this Agreement, or otherwise, whether now existing or hereafter arising. The
liens, set-off rights and other rights granted to the Bank under this Section
10.6 are also hereby given by the Borrower the Guarantor to each Participant.
 
10.7  No Third Party Beneficiaries. 
 
This Agreement is a contract among the Bank, the Borrower and the Guarantor for
their mutual benefit and no third person (other than any Participants) shall
have any right, claim or interest against the Bank, the Borrower or the
Guarantor by virtue or any provision hereof.
 
10.8  Florida Law. 
 
This Agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Florida
without regard to the principles of the conflict of laws of Florida.
 
10.9  Paragraph Headings. 
 
Paragraph headings are for the purpose of identification only and are not
considered as a substantive part of this Agreement.
 
10.10  Gender; Etc, 
 
Whenever the context so requires, the neuter gender includes the feminine and/or
masculine, as the case may be, and the singular number includes the plural, and
the plural number include the singular.
 
10.11  Severability. 
 
Each paragraph, provision, sentence and part thereof of this Agreement shall be
deemed separate from each other paragraph, provision, sentence or part thereof,
and the invalidity or unenforceability for any reason or to any extent of any
such portion of this Agreement shall not affect the enforceability of the
remaining portions of this Agreement or any other Loan Document, or the
application of such paragraph, provision, sentence or part thereof to other
persons and circumstances.

 
10.12  Reimbursement of Expenses. 
 
The Borrower agrees to reimburse the Bank and the Participants for all
reasonable costs and out-of-pocket expenses (including reasonable fees of
attorneys) incurred in connection with the preparation, execution, delivery,
modification, waiver and amendment of this Agreement and the other Loan
Documents, and also all reasonable expenses incurred by the Bank and the
Participants (including reasonable fees of attorneys) in the collection of any
indebtedness incurred hereunder in the event of default by Borrower under any of
the Loan Documents. The obligations of the Borrower under this Section 10.12
shall survive the repayment of the Facility and the satisfaction by the Borrower
of its other obligations under this Agreement and the other Loan Documents.
 



  26

--------------------------------------------------------------------------------

 


10.13  Stamp or Other Taxes. 
 
The Borrower agrees to pay any and all stamp, documentary, exercise and
intangible taxes now or hereafter payable in respect of this Agreement, the Note
and the other Loan Documents, whether in connection with the execution and
delivery thereof, the making of any Advance previously or hereafter made, any
modification or renewal thereof, or otherwise, together with any interest and
penalties incident thereto. The Borrower agrees to and shall indemnify and hold
the Bank harmless from and against all loss, cost, expense and attorneys' fees
that may be incurred by the Bank in connection with any such assessment, tax,
levy or other charge, or any interest or penalty resulting therefrom. The Bank
may, but shall not be obligated to, at any time or from time to time, debit the
deposit account of the Borrower at the Bank for the amount of any such
obligations. The obligations of the Borrower under this Section 10.13 shall
survive the repayment of the Facility and the satisfaction by the Borrower of
its other obligations under this Agreement and the other Loan Documents.
 
10.14  Participation Rights. 
 
Nothing contained in this Agreement shall in any way prohibit or otherwise
restrict the Bank from (a) entering into agreements with other financial
institutions whereby such other institutions participate in the Facility and (b)
issuing participation certificates to such other institutions in connection
therewith; provided, that the Facility shall be administered by the Bank and all
actions permitted to be taken by "the Bank" hereunder shall be taken solely by
the Bank (but this provision shall not prohibit (i) a participation agreement
from requiring that the Bank first obtain the consent of a Participant with
respect to one or more of such actions or (ii) a Participant from taking any
action expressly permitted it under this Agreement).
 
10.15  Further Assurances. 
 
The Borrower agrees that, at any time and from time to time after the execution
and delivery of this Agreement, it shall, upon request of the Bank, execute and
deliver such further instruments and documents and do such further acts and
things as the Bank may reasonably request in order to fully effect the purposes
of this Agreement.
 
10.16  Execution in Counterparts. 
 
This Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.
 


10.17  Confidentiality. 
 
Except for a newspaper announcement which may be published following the closing
of this transaction, the Bank and the Borrower agree that neither of them will
make any public announcement of the transactions contemplated by this Agreement
unless it first obtains the written consent of the other party with respect to
the issuance, form, content and timing of such public announcement. The Bank
further agrees that it will keep confidential all information concerning the
Borrower, its business or financial condition, except information which is in
the public domain or enters the public domain other than pursuant to a breach of
this Agreement
 


   27

--------------------------------------------------------------------------------

 


and information which the Bank is obligated to disclose pursuant to law or legal
process. The parties agree that they will keep confidential the terms of this
Agreement unless required to divulge the same under applicable law or regulation
or unless such information is disclosed in an action between the parties. The
Borrower acknowledges and agrees that the foregoing shall not be deemed to
prohibit the Bank from disclosing information concerning the Facility and the
Borrower to potential Participants.
 
 
 
10.18  Waiver of Jury Trial. 
 
The Borrower and the Guarantor, and any Person or Persons claiming under the
Borrower or the Guarantor, hereby voluntarily and knowingly waive any right any
of them may have to seek a jury trial in any lawsuit, proceeding, counterclaim
or any other litigation procedure based upon or arising out of this Agreement,
the Facility, the Note or any of the other Loan Documents, any related
instrument or agreement, or the dealings or the relationship between or among
such Persons or any of them. Neither the Borrower nor the Guarantor nor any
Person claiming under the Borrower or the Guarantor shall seek to consolidate
any such action in which a jury trial has been waived with any other action in
which trial cannot or has not been waived. The Borrower and the Guarantor
acknowledge that the provisions of this Section 10.18 have been fully discussed
with the Borrower, the Guarantor and the Bank, that the Borrower and the
Guarantor are ably represented by a licensed attorney at law in the negotiation
of this Section 10.18, that they bargained at arm's length and in good faith and
without duress of any kind for the terms and conditions of this Section 10.18
and that the provisions hereof shall be subject to no exceptions. No party has
in any way agreed with or represented to any other party that the provisions of
this Section 10.18 will not be fully enforced in all instances.
 
10.19  Existing Loan Agreement. This Agreement amends and restates the Existing
Loan Agreement in its entirety.

 
IN WITNESS WHEREOF, the Borrower and the Bank have caused this Agreement to be
duly executed under seal by their duly authorized officers, all as of the day
and year first above written.



 
BORROWER:
     
T-BIRD NEVADA, LLC, a Nevada
 
limited liability company
       
By:
   
Name:
   
Title:
 






 
BANK:
     
BANK OF AMERICA, N.A., a national
 
banking association
       
By:
   
Name:
   
Title:
 








  28

--------------------------------------------------------------------------------

 




JOINDER BY THE GUARANTOR


The Guarantor joins in the execution of this Agreement for the purpose of
agreeing to comply with and be bound by the provisions of this Agreement which
apply to the Guarantor.



 
OUTBACK STEAKHOUSE, INC., a
 
Delaware corporation
       
By:
   
Name:
   
Title:
 





 
# 2471501_v5





--------------------------------------------------------------------------------

29
